FILED
                            NOT FOR PUBLICATION                             FEB 14 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AMERICAN GENERAL LIFE AND                        No. 10-55171
ACCIDENT INSURANCE COMPANY,
                                                 D.C. No. 2:07-cv-05608-CAS-JC
               Plaintiff,
and,
                                                 MEMORANDUM *
BIN WU; JUN WU; NING WU,

               Defendants-cross-defendants
- Appellees,

    v.

SHIN P. YANG, DBA The Law Offices of
Shin P. Yang,

               Defendant-cross-claimant -
Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted February 9, 2012 **
                              Pasadena, California

Before: D.W. NELSON, O’SCANNLAIN, and N.R. SMITH, Circuit Judges.

      Shin P. Yang appeals the district court’s denial of attorneys’ fees on a theory

of quantum meruit. The district court found that Yang’s clients were not unjustly

enriched. This factual determination was not clearly erroneous. Husain v.

Olympic Airways, 316 F.3d 829, 835 (9th Cir. 2002).

      AFFIRMED.




       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2